ORDER
PER CURIAM.
John White (hereinafter, “Movant”) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant claims the motion court clearly erred because he pleaded facts that would support his contention that his plea counsel was ineffective for failing to explain that he had the defense option of submitting lesser included offenses to the charge of first degree murder prior to his plea.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court’s decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).